Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objection to the Title
The title of the design identifies the article in which the design is embodied by the name generally known and used by the public but it does not accurately define the scope of the claim. See MPEP § 1504.04, subsection I.A. For proper form, the title must be amended throughout the specification, original oath/declaration excepted, to read either: 
--Highchair--
	Or
	--Chair for a Baby--
35 USC 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling for the following reasons:
Reproduction 1.1 is inconsistent with reproduction 1.2. The indicated elements on the sides of the article (indicated below) in reproduction 1.2 do not match those seen in reproduction 1.1. Consistency is required.


    PNG
    media_image1.png
    759
    1393
    media_image1.png
    Greyscale


The scope of the claim is unclear. Specifically, the exact three-dimensional shape of the indicated black pointy elements on the bottom of the tray of the article in reproductions 1.1 and 1.2 (indicated below) are not clearly disclosed.  As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture.


    PNG
    media_image2.png
    757
    1392
    media_image2.png
    Greyscale

Applicant may overcome this rejection by amending reproductions 1.1 and 1.2 to reduce the indicated black pointy elements to broken line removing them from the claim, or making the quality of the drawings much better so the exact shape of the elements is understood.

The scope of the claim is unclear. Specifically, the exact depth and three-dimensional shape of the indicated solid black elements on the rear of the article in reproduction 1.3 (indicated below) are not clearly disclosed.  As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture.


    PNG
    media_image3.png
    650
    614
    media_image3.png
    Greyscale

Applicant may overcome this rejection by amending reproduction 1.3 to reduce the indicated black elements to broken line removing them from the claim, or making the quality of the drawings much better so the exact depth and shape of the elements are understood.

The scope of the claim is unclear. Specifically, the exact three-dimensional shape of the indicated solid black element on the rear of the article in reproduction 1.3 (indicated below) is not clearly disclosed. The indicated element appears to be a logo but the quality of the drawings is too bad to determine. As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image4.png
    650
    614
    media_image4.png
    Greyscale

Applicant may overcome this rejection by amending reproduction 1.3 to reduce the indicated element to broken line removing them from the claim, or making the quality of the drawings much better so the exact depth and shape of the elements are understood. Additionally, if this trademark/logo or any other part of the claimed design are registered trademarks, the specification must be amended to include a statement preceding the claim identifying the trademark material forming part of the claimed design and the name of the owner of the trademark.

The scope of the claim is unclear. Specifically, the exact three-dimensional shape of the indicated black elements on the legs of the article in reproductions 1.1, 1.2, and 1.7 (indicated below) are not clearly disclosed.  Are they solid black or do they have a surface detail to them that is not clearly shown? As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image5.png
    972
    845
    media_image5.png
    Greyscale

Applicant may overcome this rejection by amending reproduction 1.1, 1.2, and 1.7 to reduce the indicated black elements to broken line removing them from the claim, or making the quality of the drawings much better so the exact shape of the elements is understood.
Reproduction 1.1 is inconsistent with reproduction 1.2. Reproduction 1.2 shows a solid line on the article (indicated below) that is not seen in reproduction 1.1. Consistency is required.

    PNG
    media_image6.png
    972
    845
    media_image6.png
    Greyscale

Reproduction 1.1 is inconsistent with reproduction 1.2. Reproduction 1.2 shows solid lines on the article (indicated below) that is not seen in reproduction 1.1. Consistency is required.


    PNG
    media_image7.png
    972
    845
    media_image7.png
    Greyscale



The scope of the claim is unclear. Specifically, the exact depth and three-dimensional shape of the indicated support elements for the foot rest on the article in reproductions 1.1-1.5 and 1.7 (indicated below) are not clearly disclosed.  As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture.



    PNG
    media_image8.png
    1715
    840
    media_image8.png
    Greyscale

Applicant may overcome this rejection by amending reproductions 1.1-1.5 and 1.7 to reduce the indicated support elements to broken line removing them from the claim.

The scope of the claim is unclear. Specifically, the reproductions have small dots/marks randomly placed on them (indicated below) that are not clearly disclosed. Are they claimed elements or drafting errors?  As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture. For example:

    PNG
    media_image9.png
    651
    1149
    media_image9.png
    Greyscale


The scope of the claim is unclear. Specifically, the exact depth and three-dimensional shape of the indicated element on the side of the article in reproductions 1.4 and 1.5 (indicated below) are not clearly disclosed. As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture. 


    PNG
    media_image10.png
    365
    1431
    media_image10.png
    Greyscale

Applicant may overcome this rejection by amending reproductions 1.4 and 1.5 to reduce the indicated elements to broken line removing them from the claim.

Reproduction 1.1 is inconsistent with reproductions 1.4 and 1.5. Reproductions 1.4 and 1.5 show the indicated element on the side of the article as solid black (indicated below) and reproduction 1.1 shows the element as an opening/recess. Consistency is required.

    PNG
    media_image11.png
    354
    1432
    media_image11.png
    Greyscale


Reproduction 1.1 is inconsistent with reproductions 1.4 and 1.5. Reproductions 1.4 and 1.5 show additional elements on the side of the foot rest (indicated below) that are not seen in reproduction 1.1. Consistency is required.


    PNG
    media_image12.png
    1038
    840
    media_image12.png
    Greyscale



Reproduction 1.6 is inconsistent with reproductions 1.1 and 1.2. Reproduction 1.6 shows a solid line on the article (indicated below) that is not seen in reproductions 1.1 and 1.2. Consistency is required.

    PNG
    media_image13.png
    536
    1429
    media_image13.png
    Greyscale

Reproduction 1.6 is inconsistent with reproductions 1.1 and 1.2. Reproduction 1.6 shows a solid line on the article (indicated below) that is not seen in reproductions 1.1 and 1.2. Consistency is required.


    PNG
    media_image14.png
    612
    638
    media_image14.png
    Greyscale


The scope of the claim is unclear. Specifically, the exact depth and three-dimensional shape of the indicated elements on the sides of the article in reproduction 1.7 (indicated below) are not clearly disclosed. As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture. 

    PNG
    media_image15.png
    612
    638
    media_image15.png
    Greyscale

Applicant may overcome this rejection by amending reproductions 1.4 and 1.5 to reduce the indicated elements to broken line removing them from the claim, or make the quality much better so the exact shape and depth of the elements are understood.
Reproduction 1.6 is inconsistent with the other views. Reproduction 1.6 shows additional solid lines on the article (indicated below) that are not seen in the other views. Consistency is required.

    PNG
    media_image16.png
    939
    1324
    media_image16.png
    Greyscale


The scope of the claim is unclear. Specifically, the exact depth and three-dimensional shape of the indicated elements on the bottom of the article in reproduction 1.7 (indicated below in grey color) are not clearly disclosed. As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture. 


    PNG
    media_image17.png
    939
    1324
    media_image17.png
    Greyscale

Applicant may overcome this rejection by amending reproductions 1.7 to reduce the indicated elements to broken line removing them from the claim.

Because of the inconsistencies, and the insufficient information in the reproductions provided, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to reproduce the design without the use of conjecture. This renders the claim indefinite and non-enabled. In order to overcome this refusal, it is suggested that the design be shown clearly and consistently among the views. However, care must be taken to not introduce new matter.  It is recommended that every line be clean, sufficiently dense and dark, and uniformly thick and well-defined in the replacement reproductions.

Discussion of the Merits of the Case:
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012
See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 USC § 112 (a) and (b).
The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.
To inquire about this communication, applicants may contact Examiner Steven Czyz by phone at 571-270-0204.  The examiner can normally be reached Monday through Friday, 8 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Manny Matharu, by phone at 571-272-8601. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 

/STEVEN J CZYZ/Primary Examiner, Art Unit 2922